04/12/2022
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0630
                                           DA 21-0630

                                                                            FILED
 IN RE THE MARRIAGE OF:
                                                                             APR 12 2022
 DAVINA ATTAR-WILLIAMS,                                                    Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana

             Petitioner and Appellant,
                                                                     ORDER
       and

 STEVEN THOMAS WILLIAMS,

             Respondent and Appellee.



       On March 29, 2022, this Court returned Appellant's opening brief for failure to comply
with M. R. App. P. 12(1)(c), (d), and (h) and ordered Appellant to correct the brief and file it no
later than 10 days from the date of the Order. In that Order, we noted that this was Appellant's
fourth appeal arising out of Yellowstone County Cause No. DR-19-893, and that this Court had
dismissed each of Appellant's three previous appeals due to her failure to follow the Montana
Rules of Appellate Procedure. We advised appellant that failure to refile her opening brief in
compliance with the Montana Rules of Appellate Procedure could subject this matter to surnmary
dismissal.
       Appellant has not timely filed her Opening Brief in compliance with this Court's March
29, 2022 Order.
       IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide a copy of this Order to Appellant Davina Attar-Williams
and to Appellee Steven Thornas Williams.
                      `n,
       DATED this )     day of April, 2022.
    eS4'

               %
           Justices




2